UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1176



JENNIFER YAWA SEDODO SMITH, a/k/a Jennifer
Sedodo,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE;
JOHN ASHCROFT, U.S. Attorney General,

                                                         Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (No. A28-068-154)


Submitted:   September 20, 2001           Decided:   October 10, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc Seguinot, BOSE LAW FIRM, P.L.L.C., Arlington, Virginia, for
Petitioner. Stuart E. Schiffer, Acting Assistant Attorney General,
Linda S. Wendtland, Assistant Director, Donald A. Couvillon, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jennifer Yawa Sedodo Smith, a native and citizen of Ghana,

petitions for review of an order of the Board of Immigration Ap-

peals (Board) denying her application for suspension of deporta-

tion.   We have reviewed the record and the Board’s decision and

conclude that Smith is ineligible for that relief because she

failed to accrue seven years of continuous physical presence prior

to the initiation of deportation proceedings against her.    See Ram

v. INS, 243 F.3d 510, 518 (9th Cir. 2001); McBride v. INS, 238 F.3d

371, 375-77 (5th Cir. 2001); Afolayan v. INS, 219 F.3d 784, 788-89

(8th Cir. 2000).   Accordingly, we affirm the Board’s order.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                2